Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Jaguar Mining Reports Q2 2008 Adjusted Earnings and Cash Flow per Share of $0.09 JAG - TSX/NYSE Arca CONCORD, NH, Aug. 11 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE Arca, JAG.NT: TSX) reports its financial and operational results for the period ended June 30, 2008. All figures are in US dollars unless otherwise indicated. << Q2 2008 Key Statistics - Record quarterly revenue of $21.2 million. - Adjusted earnings of $5.9 million or $0.09 per share. - Cash flow from operations of $5.8 million before changes in non-cash working capital or $0.09 per share. - CAPEX totaled $36.5 million. - As at June 30, 2008, cash and cash equivalents of $64.4 million, including restricted cash of $3.1 million. >> Commenting on the Q2 results, Daniel R. Titcomb, Jaguar's President and CEO stated, "We believe that the market's reaction to our preliminary results announced on July 31 has not accurately measured the underlying value of Jaguar by discounting our relatively low-cost investment and cost profile and tremendous growth program. Our second quarter progress and results were positive in several areas. We doubled mineral reserves, completed two feasibility studies, and launched construction of our third underground mine and CIP plant. We had record quarterly revenue, adjusted operating cash flow and adjusted earnings per share. We also announced the iron ore royalty off-setting the decline in cash flow from reduced 2008 production guidance.
